     Case 2:18-cv-01421-RFB-BNW Document 14 Filed 06/16/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     LOUIS MARKS,                                          Case No. 2:18-cv-01421-RFB-BNW
4                                             Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA et al.,
7                                        Defendants
8
9           Plaintiff has filed a motion to extend the stay. (ECF No. 13). The Court grants the

10   motion to extend the stay until two days after the yet to be scheduled inmate early

11   mediation. The status report is also due on that date. During this stay period and until

12   the Court lifts the stay, no other pleadings or papers may be filed in this case, and the

13   parties may not engage in any discovery, nor are the parties required to respond to any

14   paper filed in violation of the stay unless specifically ordered by the Court to do so.

15          For the foregoing reasons, it is ordered that the motion to extend stay (ECF No.

16   13) is granted.

17          It is further ordered that the stay is extended until two days after the inmate early

18   mediation.

19          It is further ordered that the Office of the Attorney General will file the status report

20   form regarding the results of the stay no later than two days after the inmate early

21   mediation.

22
23          DATED THIS 16th
                        ___ day of June 2020.

24
25                                               UNITED STATES MAGISTRATE JUDGE
26
27
28
